department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service p o box irs cincinnati oh legend c service d program f city g breed h breed j website n dollars amount q dollars amount t dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts per your articles of incorporation your purpose is to conduct an annual all-breed futurity to recognize positive conformational traits through the breeding of quality halter horses while promoting the offspring of participating stallions enrolled in the program the futurity program shall be specifically designed for non- professionals and limited open exhibitors while also recognizing owners that raise and show their own you also intend on building owning and operating facilities for said purposes you state in your activities description that the program is focused on rewarding non-professionals youth special needs and handicapped exhibitors with additional recognition to mare owners who raise and show their own horses people who want to participate with their horse or promote their stallion pay entry fees which are then awarded back at the futurity through trophies ribbons awards and cash prizes your committee oversees the event your website defines a futurity as a horse race usually for two-year-olds in which competitors are nominated at birth or before or a race or competition for which entries are made in advance of the event your site lists confirmation standards for judging links to various program enrollment forms news event results show and class information additionally you list all the sponsors and sponsorship tiers all prize payouts from the prior year and who received them and the listing of nominated stallions including personalized ads and contact information for each horse and their owner breeder one breeder trainer had links to his full web site listed including stallions available sales and breeding information your program is described as a multi-breed halter futurity program for specific registered horses with special incentives for color owner breeder exhibitor and youth participants you offer a venue to promote the breeding of good conformation soundness and athletic ability in the f g and h breeds while offering levels of competition in addition to the show competition you also offer participants the added benefits of an owner pay back program d and an auction c the enrollment form for participation in your competition states the enrollment fee of t dollars ten percent of money from fully nominated stallions is allocated to the d you retain ten percent of each stallion’s fee for expenses each owner receives one discounted entry fee of q dollars for f and g stallions twenty percent of the nomination gets allocated to a separate purse with only those horses eligible to compete within this division each stallion owner determines the amount of their own stallion’s stud fee which is also indicated on this form the stud fee is presented as information relative to c - the auction program you offer to owners participating in your futurity c is conducted online buyers view and bid for an available stallion service buyers can also purchase through a buy it now button you receive no direct proceeds from any sales however you do receive services donated from owners to participate in the futurity when an owner donates a breeding service or two if the service is less than the t dollars minimum required you provide extensive nationwide advertising that the stallion is participating in your program and when the breeding service is sold all of the stallion’s offspring are eligible to participate in your program the listings and websites of owners promoting stallions are the sole ownership of stallion owners you link their personal sites to your own to assist them in participating in your program in terms of your involvement in c you only sign up and promote these stallions another entity j a professional online auction company conducts the actual auction any transactions at this point are done between the owner and j and you are no longer involved however in addition to expenses_incurred for advertising promotion reaching out to stallion owners and your website maintenance j charges you n dollars for each stallion listed you also offer d when a percentage of your nomination fee is set_aside and allocated for payback to owners whose offspring excel in the futurity the purpose is to help offset some of the expense that owners have in promoting their stallions to participate all of the funds collected for d will be paid back to owners with the exception of the cost paid to j for auction services with minimum guaranteed payback to the top four placings in each non-pro class if someone other than the owner pays the nomination fee that person would receive any proceeds from d letter rev catalog number 47630w law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 provides in part that the term charitable as used in sec_501 of the code includes the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 of the code if the trade_or_business furthers an exempt_purpose and provided the organization's primary purpose does not consist of carrying on an unrelated_trade_or_business revrul_65_2 1965_1_cb_227 describes an organization that was formed to teach children a specific sport in so doing it provides free instruction equipment and the facilities necessary to carry out its program all children of the community may participate provided they are physically able and have reached the age commensurate with participation in such sport revrul_80_215 held that an organization formed to develop promote and regulate a sport for individuals under years of age by organizing local and statewide competitions promulgating rules organizing officials presenting seminars distributing a newsletter and otherwise encouraging growth of the sport qualified for exemption under sec_501 application of law you are not described under sec_501 of the code or sec_1_501_c_3_-1 because you do not meet the operational_test you are not as described in sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities are devoted to non-exempt purposes your primary activity is conducting a multi-breed halter futurity program of various horse breeds this activity does not further exclusive purposes under section letter rev catalog number 47630w a c of the code you do not meet the requirements of sec_1_501_c_3_-1 because you serve private interests namely the business interests of the breeders of the horses more than incidentally in addition to promoting the horses they have available in listing their website you are promoting their breeding business you are providing a benefit in allowing them to coordinate the auction and sale of their horses further you allow them to share in your funds through a payback program the provision of these services is not providing any benefit to a charitable_class described in sec_1_501_c_3_-1 but is instead benefitting private individuals reg section under treas of an organization’s activities does not meet the requirements of sec_501 if the trade_or_business does not further an exempt_purpose you advertise stud services for a fee and coordinate an auction for breeder sales providing these services is a substantial part of your activities and does not further an exempt_purpose c -1 e operating a trade a substantial part or business as you differ from the organizations in revenue rulings and where sports were offered to children under the age of although youth participate in your program it is not dedicated exclusively for the development of children you will focus your activities more than insubstantially on the promotion sales and or auctions of horses for breeders conclusion you do not qualify for exemption under sec_501 of the code because you serve private rather than public interests more than an insubstantial part of your activities are in furtherance of non-exempt purposes and you fail the operational_test if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number e acopy of this letter highlighting the findings you disagree with e e e anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations letter rev catalog number 47630w for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w of t you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
